 THE SINGER COMPANY179The SingerCompanyandFLM JointBoard UnitedMechanics 150 Division,AmalgamatedMeat Cut-ters&Butcher Workmenof North America, AFL-CIO, Petitioner. Case 29-RC-1609June 15, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLERAND MEMBERS BROWNAND JENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted on December 4, 1970, under the direction andsupervision of the Regional Director for Region 29,among the employees in the appropriate unit. At theconclusion of the election, the parties were furnished atally of ballots which showed that, of approximately 51eligible voters, 50 cast ballots, of which 32 were for, and18 were against, the Petitioner. Thereafter, the Em-ployer filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on January 15, 1971,issued and duly served upon the parties his Report onObjections in which he recommended that Objections2 and 3 be overruled, that Objection 1 be sustained, thatthe election be set aside, and that the Board issue anappropriate order. Thereafter, the Petitioner and theEmployer filed exceptions to the Regional Director'sreport and supporting briefs. The Employer also filedan answering brief to the Petitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act,to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All servicemen, shipping and receiving employees,parts department employees, plant clerical em-ployees, drivers and porters employed by the Em-ployer at 97-20 42nd Avenue, Corona, New York,191 NLRB No. 42excluding all office clerical employees, profes-sionalemployees, guards and supervisors asdefined in the Act.5. The Board has considered the Regional Director'sreport, the exceptions and supporting briefs, the an-swering brief, and the entire record in the case, andhereby adopts the Regional Director's findings andrecommendations only insofar as they are consistentwith our findings herein.'With regard to Objection 1, the investigation dis-closed that during a preelection conference at theBoard's Regional Office, the Petitioner requested thatthe Notices of Election be prepared in English and inSpanish inasmuch as there were a number of Spanish-speaking employees in the unit. Although there was norequest for the services of an interpreter, the Boardagent decided that, in view of the request for the bilin-gual notices, the services of an interpreter might berequired. Accordingly, he made the necessary arrange-ments with Albert Boyne, an independent contractorwho provides interpreters for the Regional Office.Boyne undertook the assignment himself and agreed tomeet with the Board agent at the Employer's plantabout one-half hour prior to the scheduled 8:30 open-ing of the polls.To insure his timely arrival and to avoid any delaydue to the vagaries of metropolitan area public trans-portation system, Boyne left early and arrived at theEmployer's plant about 7:30 a.m. As it was a cold andrainy day, Boyne entered the depot on finding that adoor was open. On entering, he noticed a group ofemployees sitting at some tables in the coffeeroom hav-ing coffee. One of the employees asked Boyne if he wasfrom the Labor Board and Boyne replied that he wasthe interpreter and was to meet with the Board agent.Boyne then asked if any member of management waspresent and one of the employees answered "no" inSpanish and invited Boyne to, have coffee with them.Boyne accepted the invitation and they engaged in aconversation in Spanish on general topics. Finally, oneof the employees asked Boyne when 'they would knowthe results of the election. Boyne replied that the votesgenerally are counted immediately, after the polls closeand he simultaneously pointed to the Notice of Electionin Spanish, which was posted in the' area, and which,inter alia,indicated the voting hours.At that very precise moment, Edward W. Scully, theEmployer's attorney, arrived on the scene and observedBoyne pointing to the Notice of Election while speak-ing in Spanish. In a manner which witnesses describedeither as angry or abrupt, Scully asked Boyne who he'No exception having been taken thereto, we adoptpro formathe Re-gional Director's recommendation overruling Employer's Objection 2. TheEmployer's exception to the Regional Director's railing on its Objection 3raises no material or substantial issue of fact or law that warrants reversalof the Regional Director's recommendation. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDwas, and the latter answered that he was the Board'sinterpreter for the election and was awaiting the arrivalof the Board agent. Whereupon, Scully told Boyne thathe had no right being on the premises because there hadbeen no request for an interpreter and that none wasneeded as all the employees understood and spoke Eng-lish.According to Scully,Boyne madeno reply andremained seated at the table with the employees. WhenScully asked Boyne to come to the front office, thelatter stood up and accused Scully of being discourte-ous, with Boyne then stating that he would wait in thestreet for the Board agent inasmuch as the Employerdid not want him in the plant.Boyne and other witnesses stated that, after Boynehad identified himself and Scully had stated that he hadnot requested an interpreter, the latter accused Boyneof being from the Union and ordered him to leave thepremises. At this point, both Boyne and Scully left thecoffeeroom, with Boyne going outside to the sidewalkto await the arrival of the Board agent.About this time, the assistant plant manager enteredthe coffeeroom and was told by two employee witnessesto the aforementioned incident that the Employer's at-torney had thrown out the interpreter because he wasspeaking Spanish. According to the assistant plantmanager,one of the two employees remarked that it didnot matter because Scully had no understanding aboutwhat Boyne had been saying.One of these two employees then left the coffeeroomand recounted the incident to various groups of em-ployees, both inside and outside the depot, and also toldthe Petitioner's representatives when they arrived out-side the plant. This employee admitted that, after hedecribed the incident in the coffeeroom, he expressedthe opinion that Boyne must have been thrown out forspeaking Spanish as he could see no other reason.In the meantime,Boyne remained outside, withScully standing' in the doorway watching him. Boyneconversed with no one, and even waved away an em-ployee asking him about what had happened. On thearrival of the Boardagent,Boyne explained the inci-dent in the coffeeroom and they both went into thedepot and met with Scully. After a short conversationamong them, the Board agent decided in the interest ofexpediency that Boyne was not needed and he then leftat the Board agent's request.The Regional Director found that Boyne was actingin an official capacity; that the circumstances of hispresence in the coffeeroom clearly demonstrated thathe was not conducting "a Spanish-language meeting"concerning the election as alleged by the Employer, butrather, that he was acting well within the limits ofpropriety; that the events of which the Employer nowcomplains apparently resulted from its own agent'smisunderstanding of the situation and his spontaneousreaction thereto; and that the conclusion reached bythe employees that the Employer was anti-Spanishstemmed from the Employer-created situation.Although noting that there was no systematic at-tempt in the instant case to introduce the racial issueinto thecampaign,particularly by the Petitioner, theRegional Director nevertheless found that there was alast-minute widespread dissemination of a racial rumoramong the Employer's numerous Spanish-speakingemployees. Therefore, despite the fact that the Peti-tioner was in no way responsible for the rumor, theRegionalDirector nevertheless felt constrained torecommend that Objection 1 be sustained on thegrounds that the Board's own conception of whatshould constitute laboratory conditions for holding anelection had not been met.'The Petitioner contends that, in view of the RegionalDirector's preliminary findings as to the right of theinterpreter to be present, his acting within the limits ofpropriety, his not conducting a Spanish-language meet-ing, and the employees' conclusion of Employer anti-Spanish animus stemming from the Employer-createdsituation, the Regional Director's ultimate sustainingof Objection 1 and his recommending the setting asideof the election is an inexplicablenon sequitur.ThePetitioner further contends that such a recommenda-tion casts the burden of rectifying Employer-inducedconduct on the concededly blameless Petitioner, disen-franchises employees who had been misled by the Em-ployer's actions, and penalizes the employees who re-sponded defensively to grave employer provocation.The Petitioner also contends that, since the RegionalDirector's recommendation is mainly predicated on thealleged imputations of anti-Spanish motivation to theEmployer, he failed to give due consideration to thefact that the election campaign was totally devoid ofany sentiment, hint, or expression of racial feeling byeither party. In such circumstances, it was error for theRegional Director to seize upon this incident and toinflate it to such proportions as to justify the settingaside of the election. In short, the Petitioner asserts thatthe Regional Director has penalized the employees forreacting impulsively to the Employer's actions and atti-tudes; and that the Board should not be a party tosetting aside the election herein because the overallcircumstances amount to a setting of a precedent forallowing a skillful and knowledgeable employer to pro-voke unsophisticated employees into improper conductand then to utilize the results of such manipulations toset aside a valid election.We find merit in the Petitioner's contention that theRegional Director should have considered, in his over-all evaluation of the alleged imputations by the em-ployees of anti-Spanish motivation to the Employer,General Shoe Corporation,77 NLRB 124, 127. THE SINGERCOMPANYthat the context and setting of the preelection campaignwas totally devoid of any sentiment, hint, or expressionof racial feeling by either party. The Board has foundthat under somewhat similar circumstances the injec-tion of a racial issue was insufficient to warrant settingaside an election.' We believe that the circumstances inthe instant case also fail to warrant setting aside theelection, particularly since this case involves only alimited remark provoked by the employer's arbitraryreaction to a completely innocent situation in the con-text of a campaign otherwise free of racial hostility. Weshall, therefore, overrule this objection.Accordingly, as we have overruled the Employer'sobjections to the election, and as the tally of ballotsshows that the Petitioner has received a majority of the'Baltimore Luggage Company,162 NLRB 1230,Aristocrat Linen Sup-ply Co., Inc.,150 NLRB 1448.181valid ballots cast in the election, we shall certify it asthe collective-bargaining representative in the appro-priate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that FLM Joint Board UnitedMechanics 150 Division, Amalgamated Meat Cutters& Butcher Workmen of North America, AFL-CIO,has been designated and selected by a majority of theemployees of the Employer in the unit found appropri-ate herein as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9(a)of the National Labor Relations Act, as amended, thesaid labor organization is the exclusive representativeof all such employees for purposes of collective bargain-ing with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment.